WOLF, Judge.
Appellants challenge the trial court’s authority to dismiss their amended counterclaim and third-party complaint with prejudice. We find that the trial court’s order finding a pattern of willful noneompliance or disregard of the rules of civil procedure complies with the requirements of Commonwealth Fed. Savings and Loan Ass’n v. Tubero, 569 So.2d 1271 (Fla.1990). Our review of the record also reveals no abuse of discretion in the judge’s decision to dismiss wheré there had been repeated discovery violations and the appellants had failed to comply with the latest order of the court concerning discovery notwithstanding the court’s imposition of monetary sanctions within the prior order.
The decision of the trial court is affirmed.
JOANOS and VAN NORTWICK, JJ., concur.